Citation Nr: 1043751	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a kidney condition.  

3.  Entitlement to service connection for a neck condition.  

4.  Entitlement to service connection for benign nodules of the 
thyroid as a result of exposure to ionizing radiation.  

5.  Entitlement to service connection for a right ankle injury.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
testicular condition.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
foot cellulitis, to include the right third toe.  

9.  Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claims currently on appeal.  


FINDINGS OF FACT

1.  The RO's April 2002 decision denying the Veteran's claims of 
entitlement to service connection for a low back disability and 
cellulitis of the right foot was not appealed to the Board in a 
timely fashion and is, therefore, final.  

2.  Evidence received since the April 2002 final decision relates 
to an unestablished fact necessary to substantiate the claims of 
service connection for a low back disability and cellulitis of 
the right foot and it raises a reasonable possibility of 
substantiating the claims.

3.  The RO's September 2002 decision denying the Veteran's claim 
of entitlement to service connection for a testicular condition 
was not appealed in a timely fashion and is, therefore, final.  

4.  Evidence received since the September 2002 final decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a testicular condition and it 
raises a reasonable possibility of substantiating the claim.

5.  The Veteran does not suffer from a right shoulder disability 
that manifested during, or as a result of, active military 
service.  

6.  The Veteran has not been diagnosed with a chronic kidney 
disorder.  

7.  The Veteran does not suffer from a neck disability that 
manifested during, or as a result of, active military service.  

8.  The Veteran was not exposed to ionizing radiation during 
active military service.  

9.  The Veteran's benign nodules of the thyroid did not manifest 
during, or as a result of, active military service, including as 
due to exposure to ionizing radiation.  

10.  There is no evidence of an in-service right ankle injury or 
a current right ankle disability.  

11.  The Veteran's low back disability manifested as a result of 
a post-service occupational injury.  

12.  The Veteran has not been diagnosed with a testicular 
condition.  

13.  The Veteran does not have a current diagnosis of right foot 
cellulitis.  

14.  During the pendency of the Veteran's claim, his bilateral 
hearing loss has been characterized, at its worst, by pure tone 
threshold averages of 38.75 dB for the right ear and 53.75  dB 
for the left ear, with speech recognition scores of 88 percent in 
the right ear and 88 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying service connection for a 
low back disorder and right foot cellulitis is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the Veteran's 
claims of entitlement to service connection for a low back 
disorder and right foot cellulitis are reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The September 2002 RO decision denying service connection for 
a testicular condition is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).

4.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a testicular 
condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  

5.  The criteria for establishing entitlement to service 
connection for a right shoulder disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  

6.  The criteria for establishing entitlement to service 
connection for a kidney condition have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  

7.  The criteria for establishing entitlement to service 
connection for a neck condition have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  

8.  Benign nodules of the thyroid were not incurred in or 
aggravated by military service and may not be presumed to have 
been so incurred, including as due to radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.311 (2010).  

9.  The criteria for establishing entitlement to service 
connection for a right ankle injury have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  

10.  The criteria for establishing entitlement to service 
connection for a low back disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  

11.  The criteria for establishing entitlement to service 
connection for right foot cellulitis have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

12.  The criteria for establishing entitlement to service 
connection for a testicular condition have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

13.  The criteria for establishing entitlement to a compensable 
disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.385, 4.85, 4.86 (2010).  





	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, letters provided to the Veteran in January 2006 and 
August 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
The August 2006 letter also provided the Veteran with the Dingess 
requirements (specifically, how disability ratings and effective 
dates are assigned).  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  This information was provided to the 
Veteran in a September 2008 letter.  While this letter was not 
sent until after the original adjudication of the Veteran's 
claim, the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in April 2006 
and October 2008, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's Social Security Administration (SSA) 
records and private medical records have also been incorporated 
into the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claimed disabilities of a right ankle 
disorder and benign nodules of the thyroid.  However, examination 
is not necessary for these claims.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary because there is no 
evidence to satisfy the second McLendon criteria discussed above.  
Specifically, there is no evidence of an in-service disease or 
injury, to include radiation exposure, involving the right ankle 
or the thyroid.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was not 
prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  See Manio v. Derwinski, 1 Vet. App. 140 (1991); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Manio, 1 Vet. App. at 145.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Low Back Condition, Cellulitis of the Right Foot, and a 
Testicular Condition

The claims of entitlement to service connection for a low back 
condition and cellulitis of the right foot were originally denied 
by the RO in an April 2002 rating decision.  The Veteran 
submitted a timely notice of disagreement, and a statement of the 
case was issued in November 2003, confirming the previous denial.  
The Veteran did not submit a timely substantive appeal following 
the issuance of the statement of the case, and as such, the April 
2002 rating decision is final.  The claim of entitlement to 
service connection for a testicular condition was originally 
denied in a September 2002 rating decision.  The Veteran did not 
submit a timely notice of disagreement following this decision, 
and this decision is also final.  

The Veteran submitted a claim to reopen in November 2005.  The RO 
subsequently reopened all three of these claims in a June 2007 
statement of the case.  Irrespective of these actions, the Board 
must decide whether the Veteran has submitted new and material 
evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Upon reviewing the evidence of record, it is unclear what 
evidence was relied upon by the RO when it reopened the Veteran's 
claims in June 2007.  Nonetheless, upon reopening the Veteran's 
claims, the Veteran was afforded VA examinations for these 
disabilities in October 2008.  The Board finds that these 
examinations, although unfavorable to the Veteran, do qualify as 
new and material evidence.  See Shade v. Shinseki, No. 08-3548, 
2010 WL 4300776 (Vet. App., Nov. 2, 2010) (holding that the 
Board's analysis of the issue of reopening must first be confined 
to the subject of existence of new and material evidence alone 
and must not be an outcome-based decision).  The examinations 
provided additional information regarding the Veteran's claimed 
disabilities and they spoke directly to the reasons for why the 
claims were previously denied.  The Veteran's claims of 
entitlement to service connection for a low back disability, 
cellulitis of the right foot, and a testicular condition are 
reopened.  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis or nephritis, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence is not 
incompetent merely for lack of contemporaneous medical evidence).  


Right Shoulder Disability

The Veteran contends that he is entitled to service connection 
for a right shoulder disability.  Specifically, the Veteran 
contends that he suffers from a right shoulder disability as a 
result of an in-service injury.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a right shoulder disability that 
manifested during, or as a result of, active military service.  
As such, service connection is not warranted.  

The Veteran's service treatment records fail to demonstrate that 
the Veteran suffered a chronic right shoulder disability during 
active military service.  According to an October 1971 in-service 
treatment record, the Veteran was hit on the head and right 
shoulder by a large hatch.  The Veteran was suffering from a 
right frontal hematoma.  Range of motion was found to be normal 
and the Veteran was returned to duty.  The remainder of the 
Veteran's service treatment records are silent regarding right 
shoulder treatment, suggesting that this was an acute injury that 
resolved upon treatment.  There was also no mention of a right 
shoulder disability during the Veteran's December 1973 separation 
examination.  Therefore, it appears that the Veteran suffered an 
acute in-service injury that resolved upon treatment.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See Id.  

Post-service treatment records fail to demonstrate that the 
Veteran has suffered from chronic symptomatology of a right 
shoulder disability since his separation from active duty.  There 
is no record of the Veteran having sought medical treatment for 
this condition.  The Veteran was afforded a VA examination of the 
right shoulder in October 2008.  The examiner concluded that the 
Veteran suffered from degenerative joint disease of the right 
shoulder.  However, the examiner opined that it was less likely 
than not caused by or a result of the Veteran's in-service injury 
of 1971.  The examiner noted that there was no evidence to 
establish continuity of the right shoulder problems and that the 
medical records from the last 10 years revealed no data 
supporting the claim of right shoulder problems.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the October 2008 VA medical opinion 
finding no nexus between the Veteran's right shoulder disability 
and his period of service is probative and persuasive based on 
the examiner's comprehensive review of the claims file and 
thorough and detailed rationale.  Additionally, there is no 
contrary competent opinion of record.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a right 
shoulder disability.  While the Veteran's service treatment 
records do reveal a right shoulder injury in October 1971, the 
evidence does not show that this resulted in chronic residuals.  
The Veteran was treated and returned to duty, and there is no 
evidence of follow-up treatment for this condition during 
military service.  Furthermore, the first evidence of record of a 
right shoulder condition is the Veteran's November 2005 claim.  
This is approximately 32 years after separation from active duty.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical treatment for symptoms of a 
right shoulder disability for more than three decades tends to 
suggest that the Veteran has not suffered from chronic 
symptomatology of this condition since separation from active 
duty.  The record also does not demonstrate that the Veteran has 
claimed he has suffered from chronic symptomatology since 
service.  Finally, the October 2008 VA examiner concluded that it 
was less likely than not that the Veteran's current right 
shoulder disability was related to military service.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's current right shoulder 
disability developed in service.  Therefore, the Board concludes 
that a right shoulder disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Kidney Condition

The Veteran contends that he is entitled to service connection 
for a kidney condition.  However, the evidence of record does not 
demonstrate that the Veteran currently suffers from a kidney 
condition.  As such, service connection is not warranted. 

The Board recognizes that the Veteran was treated for kidney 
complaints during active military service.  The Veteran was seen 
in July 1971 with reports of blood in his urine.  A urinalysis 
was essentially negative and the examining physician felt this 
was a possible venereal disease.  No such disease was diagnosed, 
and the Veteran was seen again for urinary problems in September 
1971 and October 1971.  An October 1971 urinalysis revealed a 
small amount of occult blood and trace albumin.  However, no 
actual diagnosis was assigned.  According to a June 1973 
treatment record, the Veteran was seen with complaints of pain in 
the kidney area.  A urinary analysis was interpreted to be normal 
and the examining physician concluded that this was a muscle 
strain.  Finally, the Veteran's genitourinary system was found to 
be normal during the December 1973 separation examination.  
Therefore, there is no evidence of a chronic kidney condition 
manifesting during military service.  

In fact, there is no evidence to suggest that the Veteran has 
ever been diagnosed with a chronic kidney condition.  According 
to an October 2008 VA genitourinary examination, the Veteran had 
normal kidneys.  The Veteran also denied having urinary 
difficulties since military service.  The examiner concluded that 
the genitourinary examination was normal and that the Veteran did 
not suffer from a kidney condition.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a kidney condition, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board notes that an August 1998 VA outpatient treatment 
records suggests that the Veteran previously had kidney stones.  
However, this record predates the Veteran's claim by 
approximately seven years.  The record contains no evidence of a 
kidney condition during the pendency of the Veteran's claim, and 
the October 2008 VA examiner concluded that the kidneys were 
normal.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's claimed kidney condition 
developed in service.  Therefore, the Board concludes that a 
kidney condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Ankle Injury

The Veteran contends that he is entitled to service connection 
for a right ankle injury.  However, the preponderance of the 
evidence demonstrates that a right ankle condition did not 
manifest during, or as a result of, active military service.  As 
such, service connection is not warranted.  

The Veteran's service treatment records fail to demonstrate that 
the Veteran suffered a right ankle injury during active military 
service.  The records are entirely silent regarding complaints of 
right ankle symptomatology and the Veteran's lower extremities 
were found to be normal during his December 1973 separation 
examination.  Therefore, there is no evidence of an in-service 
right ankle injury.  

There is also no evidence of a currently diagnosed chronic right 
ankle condition.  According to an October 2006 VA outpatient 
treatment record, range of motion was full for all pedal and 
ankle joints bilaterally.  An April 2007 VA outpatient treatment 
record notes that the Veteran was complaining of pain in his 
right foot and edema up to the ankle over the past five months.  
Examination revealed full range of motion for all pedal and ankle 
joints bilaterally.  No right ankle disorder was diagnosed at 
this time.  The record contains no other evidence diagnosing a 
right ankle disability.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a disability of the right 
ankle, the Board must deny the Veteran's claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's claimed right ankle 
disability developed in service.  Therefore, the Board concludes 
that a right ankle disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Neck Disability

The Veteran contends that he is entitled to service connection 
for a neck disability.  Specifically, the Veteran contends that 
his current condition is a result of an in-service injury 
suffered in October 1971.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's current neck 
condition did not manifest during, or as a result of, active 
military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from a chronic neck disability during active 
military service.  A February 1970 record notes that the Veteran 
was suffering from muscular type upper back pain.  No actual 
diagnosis was assigned at this time.  According to an October 
1971 record, the Veteran was hit in the head and right 
shoulder/neck by a large hatch.  Examination revealed a negative 
neurological examination.  The Veteran was diagnosed with a 
hematoma on the right frontal area.  He was also noted to have 
abrasions of the neck which were cleaned and dressed.  Range of 
motion was found to be normal, and the Veteran was returned to 
duty.  There is no further evidence of treatment regarding the 
neck during active military service, and according to the 
Veteran's December 1973 separation examination, his spine and 
neck were normal at the time of separation.  Therefore, the in-
service injury appears to have been an acute injury that resolved 
upon treatment.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  

Post-service treatment records do not demonstrate that the 
Veteran has suffered from chronic symptomatology of a neck 
condition since separation from active duty.  In fact, the first 
evidence of neck symptomatology is the Veteran's November 2005 
claim.  The Veteran was subsequently afforded a VA examination of 
the cervical spine in October 2008.  The Veteran reported that he 
injured his neck during active duty in 1971 and that he had been 
experiencing intermittent neck pain since this time.  X-rays 
revealed vertebral body alignment to be normal with no signs of 
fracture or dislocation.  The intravertebral disc spaces were 
within normal limits as well.  The examiner concluded that the 
images revealed a normal cervical spine.  The examiner diagnosed 
the Veteran with cervical spine strain and concluded that it was 
less likely as not that this was caused by or a result of the 
in-service neck injury.  The examiner based this opinion on the 
fact that there is no evidence of a chronic cervical spine 
condition spanning from 1971 through the present and that X-ray 
findings were negative for any arthritic changes.  Also, the 
examiner noted that medical records from the last 10 years 
revealed no recurrent treatment for a cervical spine condition.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a neck 
disability.  While there is evidence of an in-service neck 
injury, this appears to have been an acute injury that resolved 
upon treatment.  The Veteran's neck was found to be normal at the 
time of separation from active duty, and the record contains no 
evidence of neck complaints until October 2005.  As already 
noted, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. at 
459.  In this case, the absence of any medical evidence of 
complaints of neck pain tends to suggest that the Veteran has not 
suffered from chronic symptomatology since his separation from 
active duty.  Finally, the October 2008 VA examiner concluded 
that it was less likely as not the Veteran's current complaints 
were related to military service since X-rays revealed no 
evidence of arthritic changes.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the October 2008 VA medical opinion 
finding no nexus between the Veteran's neck disability and his 
period of service is probative and persuasive based on the 
examiner's comprehensive review of the claims file and thorough 
and detailed rationale.  Additionally, there is no contrary 
competent opinion of record.  

The Board recognizes that the Veteran told the October 2008 VA 
examiner that he had suffered from intermittent neck pain since 
his in-service injury.  Lay assertions may serve to support a 
claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran 
may be competent to offer this testimony, the Board does not find 
it to be credible.  The record does not indicate that the Veteran 
has ever sought medical treatment for a neck condition, even 
though there is extensive evidence of treatment for the lumbar 
spine.  None of these records reflect that the Veteran ever 
complained of chronic or intermittent problems with his neck.  As 
such, the Board does not find this testimony to be credible.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's neck disability developed in 
service.  Therefore, the Board concludes that a neck disability 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Benign Nodules of the Thyroid

The Veteran contends that he is entitled to service connection 
for nodules on his thyroid.  Specifically, the Veteran asserts 
that this condition arose due to exposure to ionizing radiation 
during active military service.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran was not exposed to radiation during his active military 
service and that his benign nodules of the thyroid are not 
otherwise related to military service.  As such, service 
connection is not warranted.  

The Board will first address the Veteran's contention that his 
benign nodules of the thyroid arose as a result of exposure to 
ionizing radiation.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki during World War II, or presence at certain specified 
sites. 38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the level of 
radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed Veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding. 38 C.F.R. § 3.311(b)(4).  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric testing 
of nuclear weapons; (2) the Veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When such 
a claim is forwarded for review, the Under Secretary for Benefits 
shall consider the claim with reference to 38 C.F.R. § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation exposure 
or whether there is "no reasonable possibility" that the disease 
resulted from in- service radiation exposure.  38 C.F.R. § 
3.311(c)(1). 

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

In the present case, there is no evidence to suggest that the 
Veteran is a radiation exposed Veteran.  The Veteran was not 
enlisted in the military between August 6, 1945, and July 1, 
1946.  Also, there is no evidence suggesting that the Veteran was 
ever a prisoner of war.  Finally, personnel records do not show 
that he had onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  Indeed, an April 
2007 letter from the Department of the Navy indicated that its 
ionizing radiation exposure registry contained no reports that 
the Veteran was exposed to ionizing radiation.  Without such 
evidence, the Board finds that the Veteran is not a "radiation-
exposed Veteran."  Furthermore, the Veteran has not been 
diagnosed with one of the cancers listed at 38 C.F.R. § 3.309(d).  
As such, the first approach under 38 C.F.R. § 3.309(d) does not 
apply.  

Regarding the approach involving radiogenic diseases, pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: all forms of leukemia except chronic 
lymphocytic leukemia, thyroid cancer, breast cancer, lung cancer, 
bone cancer, liver cancer, skin cancer, esophageal cancer, 
stomach cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the brain 
and central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other cancer.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires 
that bone cancer become manifest within 30 years after exposure, 
posterior subcapsular cataracts become manifest within 6 months 
or more after exposure, leukemia become manifest at any time 
after exposure, and that other diseases specified in § 
3.311(b)(2) become manifest 5 years or more after exposure.  The 
record demonstrates that although the Veteran suffers from benign 
thyroid nodules, there is still no evidence that he was exposed 
to ionizing radiation.  Therefore, the criteria under 38 C.F.R. 
§ 3.311 are not fully met, and the second approach does not 
apply.  

Finally, applying the third approach, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to service connection for benign nodules of the 
thyroid on a direct basis.  The Veteran's service treatment 
records and personnel records fail to demonstrate that the 
Veteran was ever exposed to radiation during his active military 
service.  VA also received notification from the Navy in April 
2007 indicating that there were no reports of occupational 
exposure to ionizing radiation for this Veteran.  Therefore, 
there is no evidence to corroborate the Veteran's assertion that 
he was exposed to ionizing radiation during active duty.

In addition, service treatment records show no evidence of any 
treatment or complaints of a thyroid condition.  On separation 
examination in December 1973, the Veteran's endocrine system was 
found to be normal.  The first evidence of record regarding the 
thyroid is a July 2004 computed tomography (CT) scan of the 
thorax.  The Veteran was noted to have an enlarged left lobe of 
the thyroid with a hypodense nodule.  A September 2004 ultrasound 
of the thyroid revealed enlargement of both hemithyroids with the 
left hemithyroid showing a solid mass with heterogenicity.  A 
thyroid scan was performed in October 2004, revealing a large 
cold nodule in the left hemithyroid.  It was noted that a biopsy 
was warranted as this could be carcinoma.  A May 2006 VA 
outpatient treatment record notes that the Veteran recently had a 
biopsy performed, and the results were consistent with involuting 
colloid nodule.  The Veteran reported a history of exposure to 
nuclear material while in the Navy, but the physician noted that 
the stated radiation exposure was always low.  In a September 
2006 ultrasound of the thyroid, the left hemithyroid was found to 
be enlarged and showing three solid nodules.    

A September 2007 VA medical note indicates that a review of a 
June 2007 thyroid ultrasound revealed that there was stability of 
the largest solid nodule.  In addition, the physician indicated 
that there did not appear to be any evidence of a malignancy.  A 
January 2008 VA outpatient treatment record again notes that 
there was no evidence of malignancy.  None of these records 
related the Veteran's thyroid nodules to military service, 
despite the Veteran's reports of in-service radiation exposure.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for benign thyroid 
nodules on a direct basis.  There is no evidence of this disorder 
during military service and there is no evidence of record 
confirming that the Veteran was exposed to radiation.  
Furthermore, this condition was not discovered until July 2004, 
which was more than three decades after the Veteran's separation 
from active duty.  Finally, the record contains no competent 
evidence relating these nodules to military service.  

The Board recognizes that the Veteran believes he was exposed to 
radiation during active duty and that his current benign thyroid 
nodules are related to this exposure.  However, there is no 
evidence of record to corroborate the Veteran's claim of 
radiation exposure.  Furthermore, as a layperson, the Veteran 
does not have the necessary expertise to etiologically relate his 
current condition to exposure to ionizing radiation some 30 years 
earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran's testimony is not competent 
evidence relating his condition to military service.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's benign nodules of the 
thyroid developed in service.  Therefore, the Board concludes 
that benign nodules of the thyroid were not incurred in or 
aggravated by service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Low Back Disability

The Veteran contends that he is entitled to service connection 
for a low back disability.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's current back 
disability is a result of a post-service work injury.  As such, 
service connection is not warranted. 

The Veteran's service treatment records demonstrate that he was 
treated with complaints of low back pain in October 1971.  The 
record contains no further evidence of low back pain or a back 
injury.  The Veteran's spine was also found to be normal during 
his December 1973 separation examination.  As such, there is no 
evidence of a chronic lumbar spine disability during active 
service.

The first post-service evidence of a low back disability is an 
August 1998 VA outpatient treatment record noting that the 
Veteran had low back pain with radiculopathy and an August 1998 
CT scan of the lumbar spine showing disc degeneration with bulge 
at L3-4 and L4-5 as well as mild facet hypertrophy at L4-5 and 
L5-S1.  A September 1998 record notes that the Veteran had a 
three year history of mild back aches.  According to a January 
1999 private examination report, the Veteran reported having some 
minor problems with his back in the past with the first episode 
of significance being in 1995.  The Veteran reported hurting his 
back while at work and being off for one to two weeks at this 
time.  The Veteran indicated that his back pain was improved 
until 1997 when he suffered another on the job injury when 
catching a client who was falling.  The Veteran was diagnosed 
with low back pain, right sciatica, and rule out herniated lumbar 
disc with nerve root compression.  A February 1999 magnetic 
resonance image (MRI) revealed a subligamentous disc 
bulge/herniation at the L2-3 level with a small central disc 
herniation at the L4-5 level.  There was bony spurring above and 
below the disc herniation, indicating that the injury had been 
present for some time. 

Subsequent treatment records dated from July 2003 to February 
2008 demonstrate that the Veteran continued to seek treatment for 
his lumbar spine.  However, the Veteran routinely related his 
back pain to his 1997 work injury.  According to a July 2003 
record, the Veteran described an injury in 1997 with a recent 
exacerbation following a motor vehicle accident two weeks 
earlier.  The Veteran again reported injuring his back while at 
work in 1997 upon treatment in March 2006.  

The record also contains a November 2007 note from a VA 
physician.  It was noted that the Veteran was requesting that the 
examiner determine if his current chronic low back pain was 
linked to an injury sustained in 1997.  The examiner was unable 
to relate the Veteran's back pain to the 1997 injury due to his 
previous history of back problems in 1995.  The Veteran made a 
similar request of another VA physician in February 2008.  This 
physician was unwilling to offer an opinion due to discrepancies 
in the medical records and an inability to substantiate the 
Veteran's claims regarding the origin of his back injury.  
Neither of these physicians suggested that the Veteran's back 
pain may have started in military service.  

Finally, the Veteran was afforded a VA examination of the lumbar 
spine in October 2008.  The Veteran reported that he injured his 
low back during an accident at work when he caught a patient who 
fell on him.  The Veteran reported suffering from low back pain 
with radiculitis since this time.  The examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine with 
radiculopathy and concluded that this condition was not caused by 
or a result of military service.  The examiner based this opinion 
on the Veteran's own testimony that he did not have chronic 
lumbar spine symptoms until he suffered an on the job injury in 
1997.  The examiner also noted that although the Veteran had 
significant pathology of the lumbar spine, there was no medical 
evidence relating this disability to any low back injury in 
service.  Indeed, the examiner found that the one incident of in-
service low back pain was most likely related to his kidneys as 
evidenced by the presence of hematuria.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the October 2008 VA medical opinion 
finding no nexus between the Veteran's low back disability and 
his period of service is probative and persuasive based on the 
examiner's comprehensive review of the claims file and thorough 
and detailed rationale.  Additionally, there is no contrary 
competent opinion of record.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a low back 
disability.  The Veteran's service treatment records do not 
demonstrate that the Veteran suffered a chronic back disability 
during active military service.  In fact, the Veteran has not 
suggested that he has suffered from chronic back pain since 
military service, but has instead routinely alleged that his back 
was injured on the job in 1997.  The October 2008 VA examiner 
also concluded that the Veteran's low back disability was due to 
a post-service work-related injury.  Therefore, since the 
evidence demonstrates that the Veteran injured his back while on 
the job, rather than during active military service, service 
connection is not warranted.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's low back disability 
developed in service.  Therefore, the Board concludes that a low 
back disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cellulitis of the Right Foot

The Veteran contends that he is entitled to service connection 
for cellulitis of the right foot, to include the right third toe.  
However, the evidence of record demonstrates that this condition 
has resolved.  As such, service connection is not warranted.  

The Veteran's service treatment records clearly demonstrate that 
the Veteran was treated for cellulitis during his active military 
service.  According to a May 1971 treatment record, the Veteran 
was seen for sores on his toes.  The Veteran was noted to have 
cellulitis of the right foot with a blister of the third toes.  
Subsequent treatment records dated in May 1971 continue to note 
that the Veteran had cellulitis of the right foot that was 
improving steadily.  There is no further treatment for cellulitis 
after May 1971, and this condition is not noted on the Veteran's 
December 1973 separation examination.  As such, this condition 
appears to have been acute, resolving upon treatment.  

Post-service treatment records fail to demonstrate that the 
Veteran has suffered from cellulitis of the right foot since his 
separation from active duty.  According to an undated VA 
outpatient treatment record submitted by the Veteran, he had no 
foot pain, no edema, no open lesions, and no macerations of the 
feet.  He was noted to have calluses, hammer toes, an insensate 
foot, and a diseased toenail, but this was related to poor foot 
care on the part of the Veteran.  A December 2006 VA record notes 
that the Veteran had been suffering from pain in his right foot 
since his calluses grew back.  It was also noted that the Veteran 
had a fungal infection of the nails.  None of these records 
suggest that the Veteran suffered from cellulitis of the right 
foot or any disorder of the right foot related to military 
service. 

The Veteran was afforded a VA examination of the right foot in 
October 2008.  It was noted that the Veteran was treated for 
cellulitis of the right foot in 1971 and that he had since been 
treated for fungal infections of the feet and callus formation 
and edema that was greater in the left foot than the right.  X-
rays of the right foot revealed the bony structures to be normal 
with no evidence of acute fracture or dislocation.  There were 
mild osteoarthritic changes on the metatarsophalangeal joint on 
the great toe.  Soft tissues were normal.  The examiner diagnosed 
the Veteran with mild degenerative joint disease of the right 
foot.  The examiner concluded that the Veteran's cellulitis of 
the right foot had resolved, as there was no evidence of 
residuals of right foot cellulitis.  The examiner explained that 
the mild degenerative changes seen upon X-ray were not secondary 
to cellulitis, but instead, were due to the aging process.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for cellulitis of 
the right foot.  While the Veteran was treated for this disorder 
during active military service, it resolved prior to his 
separation from active duty.  The Veteran has not been diagnosed 
with cellulitis or a foot disability that is related to military 
service since this time.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
cellulitis, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's claimed cellulitis of the 
right foot developed in service.  Therefore, the Board concludes 
that cellulitis of the right foot was not incurred in or 
aggravated by service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Testicular Condition

The Veteran contends that he is entitled to service connection 
for a testicular condition.  However, there is no evidence of a 
currently diagnosed testicular condition.  As such, service 
connection is not warranted.

The Veteran's service treatment records demonstrate that the 
Veteran was treated for acute epididymitis of the left testicle 
in December 1971.  The testicle was noted to be extremely tender 
and three times larger than the right testicle.  The Veteran was 
admitted to the ward.  There is no further evidence regarding 
this condition, and the Veteran's genitourinary examination was 
noted to be normal during his December 1973 separation 
examination.  Therefore, there is no evidence of a chronic 
testicular condition during active military service. 

Likewise, there is no evidence of a current disorder of either 
testicle.  The record is entirely silent as to treatment for, or 
a diagnosis of, a testicle disorder.  The Veteran was afforded a 
VA genitourinary examination in October 2008.  The Veteran denied 
having any problems with his testicles since military service and 
he denied any current complaints related to the testicle.  
Examination of the testicles was normal. 

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a disorder of 
either testicle.  The Veteran was treated for an acute condition 
during active service.  This condition resolved upon treatment, 
and the Veteran has denied any subsequent symptomatology since 
this time.  Examination of the testicles was also normal upon 
examination in October 2008.  There must be a current diagnosis 
of a disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a testicular disorder, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's claimed testicular 
disability developed in service.  Therefore, the Board concludes 
that a testicular disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Compensable Disability Rating for Hearing Loss

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Under applicable laws and regulations, the rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of pure 
tone audiometric tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hz).  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory acuity 
levels ranging from Level I, for essentially normal acuity, 
through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables 
VI and VII, as set forth following 38 C.F.R. § 4.85, are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 
55 decibels (dB) or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the pure tone threshold is 30 dB or less at 
1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b). 

Facts and Analysis

The Veteran contends that he is entitled to a compensable 
disability rating for his bilateral hearing loss.  Upon filing 
his claim, the Veteran was afforded a VA audiometric examination 
in April 2006.  On the authorized audiological evaluation, pure 
tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
50
LEFT
15
30
45
60
60

Pure tone threshold averages were 32.5 dB for the right ear and 
48.75 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 84 
percent in the left ear.  

Applying the above test results to 38 C.F.R. § 4.85, Table VI, 
the Veteran's right and left ear hearing losses are both assigned 
a numeric designation of II.  These test scores, when applied to 
Table VII, demonstrate that the Veteran's bilateral hearing loss 
was properly rated as 0 percent disabling as of this time.  38 
C.F.R. § 4.85.  

The Veteran was afforded an additional VA audiometric examination 
in October 2008.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
40
55
LEFT
25
30
50
70
65

Pure tone threshold averages were 38.75 dB for the right ear and 
53.75 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table VI, 
the Veteran's right and left ear hearing losses are still both 
assigned a numeric designation of II.  These test scores, when 
applied to Table VII, demonstrate that the Veteran's bilateral 
hearing loss is properly rated as 0 percent disabling as of this 
time.  38 C.F.R. § 4.85.  There is no evidence of record to 
suggest that the Veteran's hearing loss has worsened since this 
examination.  

As a final matter, the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  The 
rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended that his service-
connected hearing loss has caused frequent periods of 
hospitalization or marked interference with employment.  Although 
the Veteran is currently not working, there is no indication that 
this is due to his service-connected hearing loss.  Further, none 
of the evidence reflects that the Veteran's hearing loss affects 
his daily life in an unusual or exceptional way.  Cf Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  According to the October 
2008 VA examiner, the Veteran's hearing loss resulted in poor 
social interactions and hearing difficulty.  The Board finds that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's bilateral hearing loss does not 
warrant a compensable rating for all periods under consideration.  
As the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  








(CONTINUED ON NEXT PAGE)










ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a low back 
disability is reopened.  

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for cellulitis of the 
right foot, to include of the right third toe, is reopened.  

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a testicular 
condition is reopened.  

Entitlement to service connection for a right shoulder disability 
is denied.  

Entitlement to service connection for a kidney condition is 
denied.  

Entitlement to service connection for a neck condition is denied.  

Entitlement to service connection for benign nodules of the 
thyroid as a result of exposure to ionizing radiation is denied.  

Entitlement to service connection for a right ankle injury is 
denied.  

Entitlement to service connection for a low back disability is 
denied.  

Entitlement to service connection for a testicular condition is 
denied.  

Entitlement to service connection for right foot cellulitis, to 
include the right third toe, is denied.  

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  




____________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


